PER CURIAM.
The issue presented in the instant case is indistinguishable from the question addressed in Tripp v. State, 622 So.2d 941 (Fla.1993), where the supreme court held that if a trial court imposes a term of probation on one offense consecutive to a term of imprisonment on another offense, it is error to not award credit for time served on the first offense when imposing the sentence after revocation of probation on the second offense. We therefore reverse and remand for the appropriate credit to be awarded.
ERVIN and WOLF, JJ., and CAWTHON, Senior Judge, concur.